Exhibit 10.7

 

 

EXECUTIVE CASH BONUS PLAN

SUMMARY



 

Pharmacyclics has established an executive cash bonus program that is
administered by the Compensation Committee of the Board of Directors. The bonus
program covers the company's fiscal year from July 1, 2004 through June 30, 2005
and assuming all targets were met, provides for payment of up to a maximum of
30% of the executive officer's base salary. The purpose of the program is to
reward executive officers of the Company, including the chief executive officer,
for successful achievement of certain corporate and personal goals. The bonus
targets are divided into the following three categories: 1) clinical
development, 2) research and development related to the company's product
pipeline, and 3) individual goals.

The actual bonuses payable for fiscal year 2005 will vary depending on the
extent to which actual performance meets, exceeds, or falls short of the targets
approved by the Compensation Committee. In addition, the Compensation Committee
retains the discretion to increase, reduce or eliminate the bonus that might
otherwise be payable to any individual based on actual performance as compared
to pre-established goals.